DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 29, 2022. In the applicant’s reply; no claims were amended, cancelled, or added.  Claims 1-10 are pending in this application.

Response to Arguments
Applicants' amendments filed on June 29, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on March 30, 2022.
Applicant’s filing of a terminal disclaimer overcome the rejections of Claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11,089,170 B1 issued from US Application 16/893,760, and the rejection is hereby withdrawn. 
Applicant’s filing of a terminal disclaimer overcome the rejections of laims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of US Application 16/893,895, and the rejection is hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/893895 and US Patent 11,089,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, or the apparatus of Claim 10, which specifically comprises the following features in combination with other recited limitations:
- A control method comprising: 
- outputting an estimated feature value based on first layout data generated based on a first album creation parameter; 
- generating a second album creation parameter based on the output estimated feature value; 
- generating third layout data based on the generated second album creation parameter and an image used for second layout data generated by a user; 
- updating the first album creation parameter to a third album creation parameter based on a feature value based on the generated third layout data and a feature value based on the second layout data; 
- performing verification of the third album creation parameter; 
- and performing control such that fourth layout data is generated based on the third album creation parameter in a case when a result of the verification of the third album creation parameter is a first result, 
- and not performing the control in a case when the result of the verification of the third album creation parameter is a second result.
As these limitations were in claim 1, and claims 2-9 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: Lee et al. (US PGPub US 2017/0140249 A1), hereby referred to as “Lee”, in view of Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, or the apparatuses recited in claim 10.  Both Lee and Sabbah are relevant to the overall field of endeavor and were used in combination for the originally filed claim limitations. However, applicants’ amendments to further refine the scope of the claimed invention overcame the prior art of record. The only outstanding issue was the double patenting rejections, which were overcome by the applicant in the filing of a terminal disclaimer. An updated search was performed and did not result in the determination of any new prior art as being pertinent to the amended claimed limitations. As a result, the application is placed in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-7638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

July 6, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662